STRAUP, C. J.
We are asked to restrain Millard County drainage district *25and the board of supervisors of that district from issuing, selling, or disposing of bonds to construct drains, canals, and to make other improvements. On petition of Milton Moody, an aggrieved and interested party, we granted an order to show cause and a restraint in the .meantime. Due return' to our mandate was made. The matter was heard yesterday (February 8, 1915). Various grounds are alleged assailing the validity of chapter 95, Laws 1913, relating to drainage districts. The only one pressed involves that portion of section 32 of the act relating to notice of special elections to determine whether or not drainage bonds shall issue. . It reads:
“Before such bonds shall be issued the board of supervisors shall request the board of county commissioners to, and the said board of county commissioners shall at once call a special election to be held within a time not less than thirty (30) nor more than forty-five (,45) days from the date of filing such request, and due notice of such election which shall be held within the said district or at some convenient point adjacent to said district. Such notice shall require the electors to cast ballots, which shall, contain the words ‘Drainage Bonds - District -, Yes,’ or ‘Drainage Bonds-District-, No,’ or words equivalent thereto. ’ ’
The language is not only ambiguous, but so wanting in words, terms, or reference as not to express anything concerning the subject of notice. The word “notice,” if regarded as nominating anything, is left without a predicate; if as an object acted upon, it is left without action or an actor. It stands there unrelated and unconnected with anything preceding or following it. No sense can be gathered from the language as to the giving of a notice, by whom to be given, when to be given, nor the manner of giving it. Nor is it aided in such respect by -reference to other provisions of the act. The giving of notice is a prerequisite to a valid election. It is averred in the return that notice by posting and publication was given. But until it is provided what that notice shall be, when and how it shall be given, and by whom given, there is no standard by which it can be determined whether what was done is or is not in compliance with law. We think the act bad in this particular, and that the *26writ should be made permanent. Such is the order; costs to the plaintiff. Counsel will prepare the writ.
All the Justices concur.